BENEDICT, District Judge.
This is a ease of salvage of two derelict anchors and chains of no great value. Although actual notice of the proceeding is brought home to the owners of the property, no appearance is entered for any claimant, and the proofs disclose that the owners in express terms abandoned the property to the libellants. In such a case the balance of the whole proceeds, after payment of the costs, may be awarded to the salvors, by whose exertions the property was saved. The William Hamilton, 3 Hagg. 43. Let a decree be entered awarding to the libellants the whole proceeds in court ($107), after deducting the costs.